Citation Nr: 1512145	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoids.

2. Entitlement to service connection for sleep apnea.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Louisville, Kentucky.


FINDINGS OF FACT

1. In January 2015, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issue of entitlement to a compensable rating for hemorrhoids; there are no questions of fact or law in this matter remaining for the Board to consider.

2. The Veteran's back disability is due to his service.

3. The Veteran's sleep apnea did not have its onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to a compensable rating for hemorrhoids; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hemorrhoids

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In January 15, the Veteran indicated at his Board hearing and in writing that he wished to withdraw his claim of entitlement to a compensable rating for hemorrhoids.  As the Veteran has withdrawn his appeal on this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


Back

In October 1987, the RO denied service connection for low back strain.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the  October 1987 decision.  Therefore, the October 1987 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The basis of the prior final denial was the RO's finding that the Veteran's low back pain was acute and transitory, not a chronic disabling disease, and therefore could not be service connected.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record that addresses this basis.

Evidence submitted since the prior final denial includes a VA examination showing a diagnosis of degenerative disc disease and a private medical opinion that the Veteran's current back condition originated in service.  Therefore, the Board finds new and material evidence has been submitted sufficient to reopen the claim.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran's service treatment records reflect that in November 1982 he was diagnosed with a low back strain after reporting back pain from lifting oxygen tanks.  In April 1983 he was again diagnosed with back strain after seeking treatment for back pain.  Both times he was noted to have spasms affecting his gait.  On his report of medical history completed at the time of his reenlistment in March 1984 he reported recurrent back pain, although his spine was noted to be normal on examination.  In April 1986, he was hit by a car and an x-ray revealed apparent anterior fusion of T-ll, 12 and L-1, and T-9, 10, which was noted to possibly be congenital.  In March 1987 the Veteran again sought treatment for low back pain and was diagnosed with a lumbar strain.  His July 1987 separation examination noted a normal spine.

The Veteran testified that within a year of leaving service he began seeking treatment for his back pain through the hospital emergency room.  Although no treatment records for his back have been associated with the Veteran's file from prior to 2009, he did file a claim for service connection for low back strain in August 1987, shortly after his separation from service.

In September 2011 the Veteran was seen by a private chiropractor.  He testified at his Board hearing that he provided her with his service treatment records and recent hospital treatment records.  She references both types of records in opining that the Veteran's current back condition originated while he was still in service.  The Board notes that she specifically references a 1997 treatment record, which she clarified in a February 2013 letter was a typo that should have read 1987.  She noted that the Veteran has a significant amount of lumbar disc degeneration, which takes a considerable amount of time to develop, and thus is consistent with his history of being in pain for years.

The Board acknowledges that a VA opinion was obtained in July 2012.  However, the examiner relied in part on the private chiropractor's reference to a 1997 back injury, which would have been post-service, in opining that the Veteran's back condition was less likely than not related to his injuries while in service.

Giving the Veteran the benefit of the doubt, the Board finds that service connection for his back disability should be granted.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Sleep Apnea

The Veteran contends his sleep apnea was incurred in service, to include as due to contaminated water at Camp Lejeune.

VA treatment records indicate that the Veteran underwent a sleep study in 2009 and was diagnosed with sleep apnea.

The Veteran testified at his January 2015 Board hearing that when he was in service fellow service members told him he sounded like he stopped breathing at night and they would shake him to try to wake me up.  He reported that his wife, who he has been married to for seven years but been with for 15 years, has reported the same thing.  Service treatment records contain no complaints of sleep problems.  The Veteran denied trouble sleeping on his March 1984 report of medical history.  

A VA opinion was obtained in June 2011 as to whether the Veteran's sleep apnea could be related to contaminated water.  The examiner stated that sleep apnea is not caused by or a result of a contaminated water source.  The examiner explained that the Veteran does not have neurologic sleep apnea.  She further explained that obstructive sleep apnea is a mechanical disorder that is strongly associated with certain facial deformities, having a large neck/tongue, and being overweight.  She noted that the Veteran is overweight.  She stated that research of the medical literature did not show a relationship between environmental contaminants and obstructive sleep apnea.

The Board gives significant probative weight to the opinion of the VA medical examiner.  The Board acknowledges that the Veteran has suggested his sleep apnea could be due to exposure to contaminated water at Camp Lejeune.  However, the Board finds that as a lay person the Veteran does not have the education, training, or experience to offer such an etiological opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Other than the Veteran's own opinion there is no other evidence of record suggesting the Veteran's sleep apnea is related to contaminated water or any other aspect of his service.

The Board further finds that the evidence does not support the claim that the Veteran's sleep apnea began in service.  The Board acknowledges the Veteran's testimony in connection with his claim that he recalls fellow service members telling him when he was in service that he would stop breathing while sleeping.  However, the Board notes that the Veteran denied trouble sleeping at the time of his March 1984 separation from service and did not seek treatment for sleep problems until nearly 25 years later.  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board does not find the Veteran's current contention that he was first told that he stopped breathing while sleeping by fellow service members in service to be credible.  

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the Veteran's claim for service connection for sleep apnea.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the January 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's sleep apnea.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2011.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The appeal in the matter of entitlement to a compensable rating for hemorrhoids is dismissed.

Service connection for back disability is granted.

Service connection for sleep apnea is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


